                     Case 6:19-cr-10067-GEB Document 3 Filed 05/03/19 Page 1 of 1



AO 83 (Rev. 06/09) Summons in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                                                for the                                                     FILED
                                                                                                                         U.S. District Court
                                                         District of Kansas                                               District of Kgns as



                                                                   )
                                                                                                                        MAY 0 3 2019
                   United States of America
                                  v.                               )
                                                                                                                   Cl e ~Court
                                                                   )                                               By    Deputy Clerk
                       JOHN 0. GREEN,                              )      Case No. 6 :19-cr-10067-GEB
                                                                   )
                                                                   )
                              Defendant                            )

                                                SUMMONS IN A CRIMINAL CASE

          YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

~Indictment                0 Superseding Indictment        0 information 0 Superseding Information                     0 Complaint
0 Probation Violation Petition            0 Supervised Release Violation Petition 0 Violation Notice               0 Order of Court

       United States Courthouse
Place: 401 N. Market                                                             Courtroom No.: 326 Judge Gwynne E. Birzer
       Wichita, KS 67202-2011
                                                                                 Date and Time:         May 13th, 2019 at 1:30 PM

          This offense is briefly described as follows :

Threats to an official of the Social Security Administration.

See attached indictment for additional charges.



                                                                                                     11,,




Date:              04/25/2019                                                                sf J . Kendall
                                                                                        Issuing officer 's signature

                                                                              Timothy M. O'Brien, Clerk of the Court
                                                                                          Printed name and title



 I declare under penalty of perjury that I have:

./l.. Executed and returned this summons                        0 Returned this summons unexecuted



 Date:
                                                                          / . s erver's signature

                                                                              _4,.,.A      Sc ;' </ l &:((/./
                                                                              ~           Printed ;(c;me and;tk
